Case 1:18-sw-00306-GMH Document3 Filed 11/13/18 Page 1 of 6

»

é

AO 93 (Rev, 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the

District of Columbia

In the Matter of the Search of )
(Briefly describe the property to be searched ) Case: 1:18-sw-00306
or identifv the person by name and address) ) Assigned To : Magistrate Judge Harvey, G. Michael
IN THE MATTER OF THE SEARCH OF ) Assign. Date : 11/9/2018 _
TWELVE ADAMS STREET, NW, WASHINGTON, D.C. Description: Search and Seizure Warrant
20001 )
)
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of Columbia

 

(identify the person or describe the property to be searched and give its location):

See Attachment A, hereby incorporated by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B, hereby incorporated by reference.

YOU ARE COMMANDED to execute this warrant on or before I | 23| IX (not to exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 p.m. ‘Oat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to G. Michael Harvey
(United States Magistrate Judge)

 

Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for  _ days (nor to exceed 30) + until, the facts justifying, the later specific date of

 

 

196
Date and time issued: 11/09/2018 / ZA en”

. \___-tidge’s s nature

City and state: Washington, D.C. U.S. Magistrate Judge G. Michael Harvey

 

 

 

 

Printed name and title
Case 1:18-sw-00306-GMH Document 3 Filed 11/13/18 Page 2 of 6

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

[ Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

[218 - Sw -ccro6b lifg/asié “9. SS Ren Jey Claw se

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

SE Alageue'

FILED
NOV 13 2018

Glerk, U.S. District & Bankruptcy
Courts for the District of Columbia

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

designate d judge.
f
fi Ye
Af

    

 

Date: ///1°S [10
F %
aft Executing officer's signature

<A Shaw ™: M4tHhws

 

Printed name and title

 

 

 
Case 1:18-sw-00306-GMH Document 3 Filed 11/13/18 Page 3 of 6

FD-597 (Rev 8-11-94) Page 1 of 4

UNITED STATE DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION

Receiptfor Property Received/Returned/Released/Seized

File #: 266N-WF-

 

 

 

3011302
On(date) 11/9/2018 item(s) listed below were:
CO Received From
C] Received To
CL Released To
K} Seized
(Name)
(Street Address)
(City)

 

Description of Item(s):

1 - blue, white, red flag with pole and seven stars

 

2 - blue flag with pole and white star

 

3 - cardboard cutouts with black spray paint

 

4- wooden shield with emblem black, white, red

 

5 - white iBuyPower desktop
S/N: 9D64-7625-D9A8-CE50-30

 

6 - F. LL PIETTA muzzle loading revolver
S/N: 862349

 

7 -F. LLI PIETTA muzzle loading revolver
S/N: 652559

 

8 - 9 cannabis plants

 

9 - large-glass marijuana smoking device in black case

 

10 - Sony DVD-R titled Clark home videos inside Memorex CD-R case

 

11 - Sony DVD-R titled Clark home videos 2 of 2 2 min inside Memorex CD-R case

 

12 - Sony DVD-R

 

13 - Sony DVD-R titled Clark home videos inside Memorex CD-R case

 

14 - 2 flags 1 flag with skull 1 flag with iron cross

 

15 - stack of papers (white power, guns, nctes)

 
Case 1:18-sw-00306-GMH Document 3 Filed 11/13/18 Page 4 of 6
FD-597 (Rev 8-11-94) , Page 2 of 4

UNITED STATE DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION

Receipt for Property Received/Retumed/Released/Seized

File #: 266N-WF-

3011302

16 - Protech body armor vests - qty 2
Gentex ballistic helmet - qty 1

kevlar shoulder pads - qty 2

kevlar cumberbun - qty 4

 

17 - 4x ballistic plate
S/N: 147,139, 1874364-85, 1874364-70

 

18 - Cannon
NO 4521004735

 

19 - Apple iPhone
S/N unobtainable on scene

 

20 - red notebook with hand written loose pages

 

21 - Dell laptop with charger
Service tag #D3WWN111

 

22 - Apple iPad
serial number unobtainable on scene

 

23 - Dell laptop
CN-OHN341-48643-83R-09026

 

24 - 2 World War II era German hats

 

25 - red, white, black plywood shield with brown arm pad

 

26 - Compaq Presario laptop
S/N 2CE9126L9G

 

27 - Xbox 1
SN 161871435148

 

28 - Xbox 360
SN 506935704605

 

29 - Dell Precision laptop w/charger
Service Tag 8BJSLO1

 

30 - Server 3J8VR91

 

31 - Xbox 3605S Console
Serial # 001628423343

 

32 - Xbox One (black)
SN# 160786735148

 

33 - Two (2) Flags

 

34 - glass bottle containing liquid, label reads fluffy CBD

 
Case 1:18-sw-00306-GMH Document3 Filed 11/13/18 Page 5 of 6

FD-597 (Rev 8-11-94} Page 3 of 4

UNITED STATE DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION

Receipt for Property Received/Returned/Released/Seized

File #: 266N-WF-
3011302

35 - glass pipe

 

36 - OCZ Technology brand4G Thumb Drive

 

37 - thumb drive
S/N 29F64GO8CBAAA

 

38 - iphone (black)
Model: A1307
IC#: 57C-E2430A

 

39 - Samsung Duos cracked screen Black
SN # RSBJBSV9IVE

 

40 - black shirt with skull and crossbones

 

41 - Meinkampf and Goring books

 

42 - Nazi pins and bracelets .

 

43 - Three (3) business cards; two (2) stickers "Diversity"

 

44 -1 marijuana plant

 

45 - black and white Vanguard America flag

 

46 - Black WD MyBook
R585247XYMY (32 Gig)

 

47 - Maxtor Personal Storage (80 Gig)
Serial YZ3BNESC

 

48 - Silver HTC Phone

 

49 - SanDisk Cruzer Thumbdrive
128 Gb. SDCZ36-128G

 

50 - Glass pipe

 

51 - White | Buy Power Computer
tower - serial B093-0A40-07DC-1616-16

 

52 - white colored bottle containing liquid

 

53 - seven (7) glass vials containing liquid

 

54 - glass pipe clear blue strips

 

55 - one (1} Panasonic 800X recorder, serial F41A16321

 

56 - silver in color container, "K" on lid

 

57 - six (6) packets labeled Colorado cannabis THC

 
Case 1:18-sw-00306-GMH Document 3 Filed 11/13/18 Page 6 of 6

FD-597 (Rev 8-11-94) Page 4 of 4

UNITED STATE DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION

Receipt for Property Received/Returned/Released/Seized

File #: 266N-WF-
3011302

58 - four (4) mini-DV60 SPLC 60/90 recording cassettes

 

59 - Xbox 360 Hard Drive
serial X804675-003

 

60 - Dell computer
S/N 8FCB761

 

61 - one (1) Panasonic palmcorder
Serial JSWA22266

 

62 - Kingston Brand Thumb Drive
8GB

 

63 - white plywood sign stating "da goym kno" and on the back side "better dead than red"

 

64 - One (1) knife, silver and black in color

 

65 - black colored case, silver 1PA 16gb. serial DLXH83R3DJHF

 

66 - T-Mobile SIM Card 8901260211791663528

 

67 - T-Mobile SIM Card 8901260223793734322

 

68 - Western Digital external hard drive
SN: WXEX06D03560

 

69 - Lexar 4MB Compact Flash Storage Chip

 

70 - eMachines computer tower
SN: GMS3C10002040

 

71 - Dell laptop
S/N: BGY7WF2

 

72 - 3 black Vanguard America and Nazi flags

 

Received By sA Shaw ms (nA tt lists $ Received From | (oul (LA AST

 

 

(signature) ; - (signature) A/ AY

ee F

 
